Citation Nr: 1037499	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  07-29 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for degenerative changes of the lumbar spine (a "low back 
disability").

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who has active duty service from 
October 1992 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs Regional Office in Montgomery, Alabama.

The appellant testified before the undersigned in an August 2010 
Travel Board hearing, a transcript of which is included in the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was last afforded a VA spine examination in May 2007.  
He was scheduled for an examination in December 2009, for which 
he failed to report.  The Veteran testified in August 2010 that, 
at the time of the scheduled examination, he had recently moved 
to a new residence and did not receive the notice for the 
December 2009 examination until after the scheduled examination 
date.  The claims file appears to support this allegation: a 
February 2009 authorization and consent form indicates the 
Veteran's address as that of his currently listed address, though 
the December 2009 notice of examination was sent to a previous 
address.  It is credible that the Veteran did not receive 
notification of the December 2009 examination due to the RO 
having sent it to his previous residence.  This the Board sees as 
good cause for his failure to report for the examination.  
38 C.F.R. § 3.655.  

The Board reminds the Veteran of the importance of keeping VA 
informed of his current residence and any changes of address.  
The Veteran is hereby notified that it is the Veteran's 
responsibility to report for VA examinations and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

In a February 2009 statement, among others, the Veteran claimed 
that his lumbar spine disability is getting worse.  In testimony 
before the undersigned in August 2010, the Veteran stated that 
his back has actually improved somewhat.  Regardless, given the 
allegation of increased disability, a contemporaneous examination 
to assess the current severity of the low back disability is 
necessary.

The Veteran testified that he had received a consultation from a 
chiropractor yet had not submitted any records from that 
provider.  The RO should request from the Veteran the information 
necessary to obtain those records and then attempt to obtain the 
records.  Additionally, the Veteran testified that he had applied 
for Social Security disability benefits due to his back 
disability, for which he was denied, a fact reflected by an April 
2006 SSA inquiry document in the claims file.  In order to 
fulfill the VA's duty to assist, all relevant treatment records 
must be obtained for a complete picture of the Veteran's 
treatment.  The RO should obtain all relevant records from the 
Social Security Administration.

The Veteran contends that his inability to maintain gainful 
employment is due predominantly to his low back disability.  
Therefore, the claim for entitlement to TDIU is inextricably 
intertwined with the claim for an increased rating for the low 
back disability and must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Secure for association with the claims 
file copies of the complete updated clinical 
records (those not already associated with 
the claims file) of all VA evaluation and/or 
treatment the Veteran has received for a 
lumbar spine disability.

2.  Send the Veteran a letter asking him to 
identify all private sources of evaluation 
and/or treatment he has received for a lumbar 
spine disability, and to provide releases for 
records of any such private treatment or 
evaluation and/or submit the evidence.  The 
RO should secure for the record copies of the 
complete clinical records (any not already 
associated with the claims file) from the 
identified sources.  

3.  Obtain from the Social Security 
Administration copies of any determination 
regarding a claim by the Veteran for 
disability benefits, along with any 
underlying medical records associated with 
such determination.

4.  After completion of the above development 
and association with the claims file of any 
records obtained, arrange for the Veteran to 
be examined by an appropriate medical 
professional to assess the current severity 
of his degenerative changes of the lumbar 
spine.  The Veteran's claims file (including 
this remand) must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should describe all findings in 
detail, including identifying all 
neurological and orthopedic manifestations of 
the degenerative changes of the lumbar spine.  
The examiner should comment regarding the 
nature and extent of any impairment of 
functioning due to the degenerative changes 
of the lumbar spine that would be expected 
given the degree of severity of disability 
found.  The examiner should comment on the 
impact the lumbar spine disability has on the 
Veteran's employability.

5.  Then readjudicate the claims on appeal.  
If all benefits sought are not granted in 
full, provide the Veteran and his 
representative with a supplemental statement 
of the case and afford an appropriate 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


